Order entered March 27, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01211-CV

                               ENNIS HAYWOOD, Appellant

                                              V.

                             JPACK INVESTMENTS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-04786-E

                                          ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       This is an appeal from the trial court’s September 28, 2017 judgment for possession in a

forcible detainer suit. Before the Court is appellee’s March 8, 2018 opposed motion to dismiss

or, in the alternative, to require additional security. Appellee argues the appeal should be

dismissed because appellant has not complied with the Court’s directive to file a docketing

statement and has not filed his initial brief. If the appeal is not dismissed, appellee argues

appellant should be required to post additional security. Appellee notes the trial court set the

bond to supersede the judgment at $100 by order signed October 9, 2017 but stated the amount

was intended to be merely temporary and would be subject to further hearings. Appellee also

notes we stayed the execution of the judgment for possession on October 12, 2017. Appellee
asserts the trial court has refused to hold a hearing to reassess the bond amount because of our

order to stay.

        We DENY appellee’s motion. To the extent it seeks dismissal of the appeal, we note the

briefing deadlines have not been triggered because the reporter’s record has not been filed. To

the extent the motion seeks appellant be required to post additional security, we note that our

October 12, 2017 order stayed only the efforts to execute on the judgment. Texas Rule of

Appellate Procedure 24.3(a)(2) provides that the trial court retains continuing jurisdiction to

modify the amount of security required to continue the suspension of judgment. See TEX. R.

APP. P. 24.3(a)(2).

        We note appellant notified the Court on March 20, 2018, that he wishes to proceed

without the reporter’s record. As the clerk’s record has been filed, we ORDER appellant to file

his brief no later than April 25, 2018. We further ORDER appellant to file a proper docketing

statement with this Court no later than April 5, 2018.

                                                     /s/   DAVID EVANS
                                                           JUSTICE